Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the continuation filed on 3/30/2020.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the control system is configured to: receive a first signal from an ideal system model configured to model one or more expected outputs of the industrial automation system, wherein the first signal corresponds to an estimated output generated by the ideal system model in response to a setpoint input; receive a second signal from a power converter model configured to model a non-ideal behavior of the power converter, wherein the second signal corresponds to an actual output generated by the power converter in response to the setpoint input; determine a difference between the first signal and the second signal; and transmit a control signal configured to adjust an operation of the power converter based on the difference.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...receiving, by a processor, a first estimated output from an ideal system model configured to model one or more expected outputs of a system, wherein the first estimated output is generated by the ideal system model in response to a setpoint input ; receiving, by the processor, a second estimated output from a device model configured to model a non-ideal behavior of a device within the system, wherein the second estimated output corresponds to an actual output generated by the device in response to the setpoint input; determining, by the processor, a difference between the first estimated output and the second estimated output; and transmitting, by the processor, a control signal to adjust an operation of the device based on the difference.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 15, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a processor to perform operations comprising: receiving a first estimated output of a system in response to a setpoint input, wherein the system performs one or more industrial operations, and wherein the first estimated output is determined based at least in part on an ideal model of the system; receiving a second estimated output from a non-ideal model of one or more devices within the system in response to the setpoint input, wherein the second estimated output is associated with a non-ideal response of the one or more devices to the setpoint input; determining a difference between the first estimated output and the second estimated output to subtract out an error between the non-ideal response of the one or more devices to the setpoint input and an ideal response of the system without the non-ideal response of the one or more devices to the setpoint input; and transmitting a control signal to adjust an operation of the system based on the difference.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mohamed Sayed Ahmed; Ahmed S. et al., US 20210135589, discloses a linear and nonlinear dynamic bus control for AFE applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838